PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/666,304
Filing Date: 1 Aug 2017
Appellant(s): Ayar et al.



__________________
Jason Y. Pahng, Reg. No. 59,943
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Appellant incorrectly argues against the Restriction Requirement on page 3.
The Restriction Requirement is not Appealable before the Board. 
B. Appellant incorrectly argues on pages 4-6 of the Appeal Brief that claim 21 should not be rejected under 35 USC § 112(a)
A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph… MPEP § 2163.01.
The claim 21 includes the limitation: “wherein a cylindrical ring is attached to the nozzle so that the flow and pressure of the input mass flow is optimized by the size of the outer diameter of the ring and the height of the cylindrical ring”. The claim requires that the “cylindrical ring” optimize the input mass flow’s pressure. Said optimization would lead a person having ordinary skill in the art to understand that the height and outer diameter of the “cylindrical ring” is adjustable. There is no disclosed structure or method of adjusting the “cylindrical ring” disclosed by the instant application, which would reasonably convey possession of said claimed invention.  
Appellant’s arguments appear to be directed at prior designed structure of the cylindrical ring to achieve a particular flow and pressure. However, the claim as written is not directed at prior designed optimization. Further, the instant disclosure does not indicate what an optimized flow and pressure of the input mass flow is intended to achieve via said optimization.  

C. Appellant incorrectly argues on pages 6-7 of the Appeal Brief against the rejection of claim 21 under 35 USC § 112(b).
Appellant’s arguments are not commensurate with the scope of the claimed invention.
The claim language can be interpreted as either “a particle chamber … is disposed in the input mass flow” or “the concentration … is disposed in the input mass flow”. 
Further, under Appellant’s preferred interpretation the relationship between the particle chamber and the input mass flow is indefinite. Placing the particle chamber in, enclosed by, surrounded by the “input mass flow” is within the scope and indefinite, since it would be unclear how the particle chamber would collect the particles in the “input mass flow” which is not treated by the particle chamber. 
Because the particle chamber is intended “for concentration of the solid particles”, a person having ordinary skill in the art would understand the need to place the “particle chamber” in the path of the “input mass flow” and/or capturing the “input mass flow” 
As such, the limitation is indefinite because the arrangement of the particle chamber and the input mass flow are unclear. The Claim 21 Input Mass flow volumes: Appellant’s interpretation is unclaimed. 
Appellant’s argument that “the particle chamber is in the flow path of the input mass flow” would overcome the rejection of claim 21. Said language while present in claim 1 is not present in claim 21.
D. Appellant incorrectly argues on pages 7-9 of the Appeal Brief that US Patent Application Publication No. 20110036242 by Enderich et al. does not anticipate the claimed invention under 35 USC § 102.
Appellant does not clearly indicate how the claimed invention is patentably different from the prior art of Enderich. 
D.I Appellant incorrectly argues on pages 7-9 (Issue I) of the Appeal Brief that the preamble of the claims provides structure not taught by Enderich. 
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
A claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
In the current case, the preamble of claim 1 indicates that the “input mass flow” is “a flowing fluid”. The preamble of Claim 21 does not assign structure to the “input mass flow”. 
As such, the “input mass flow” is clearly a material worked upon which does not impart patentability to the claims. 
Further, and in the alternative, the prior art of Enderich clearly teaches a “flowing fluid” and/or “input mass flow”, because the “blow-by gas” (which reads on the “input mass flow”) flows into the housing 5 (which reads on the particle chamber) (see ¶ [0026] "A housing 5 of the oil mist separator 1 has an inlet 6 through which blow-by gas flows in according to arrow 7”) as stated in the preamble of the claims (see also Enderich Fig. 6, annotated below).
D.II Appellant incorrectly argues on pages 8-9 (Issues II & III) of the Appeal Brief that the functional limitations of the particle chamber are not taught by Enderich.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the current case, Enderich clearly teaches a particle chamber (see Fig. 6, annotated below, housing 5) for the concentration of the solid particles, such as, e.g., soot, to be separated is disposed in the flow path of the input mass flows, because the “blow-by gas” (7) (which reads on the “input mass flow”) flows into the housing 5 (which reads on the particle chamber) (see ¶ [0026] “Oil mist and, if any, solid particles such as, e.g., soot carried along in the blow-by gas are separated from the blow-by gas by 

    PNG
    media_image2.png
    783
    840
    media_image2.png
    Greyscale
As such, the prior art of Enderich teaches all the limitations of the particle chamber claimed and is fully capable of the functional limitations claimed. 
E. Appellant incorrectly argues on pages 9-10 of the Appeal Brief that US Patent Application Publication No. 20050135956 by Kimura et al. does not anticipate the claimed invention under 35 USC § 102.
E.1. Appellant incorrectly argues that Kimura does not teach a flow path of the input mass flow, see page 10.

As such, the “input mass flow” is clearly a material worked upon which does not impart patentability to the claims. 
Further, and/or, in the alternative, Kimura clearly teaches where a particle chamber (see Fig. 1, annotated below, chamber 52) for the concentration of the solid particles to be separated is disposed in 
    PNG
    media_image3.png
    753
    851
    media_image3.png
    Greyscale
the flow path of the input mass flows (see ¶ [0027] “The innermost compression chamber 47 communicates with the discharge chamber 52 through the discharge port 31a.”; and ¶ [0037] “That is, the region around the lowermost portion in the discharge chamber 52 is regarded as a reservoir space 52a for reserving the lubricating oil that is separated by the separation pipe 68. In the reservoir space 52a, a filter 61 is provided at the opening 60b of the fixed passage 60 on the back surface 32b of the 
E.2. Appellant incorrectly argues that Kimura does not teach the deflector plate of claim 5.
 The rejection of claim 5 as present in the final rejection mailed on 6/12/2020 clearly indicates deflector 68. The rejection as mailed reads:
Regarding claim 5, Kimura teaches the particle separator according to 1.
Kimura further teaches where the particle chamber is at least partially delimited by a deflector plate (see Fig. 1, deflector 68), and where the deflector plate (68) prevents the solid particles from leaving the particle chamber during the flow with the secondary mass flow (see ¶ [0028] “In the discharge chamber 52, a separation pipe 68 is attached to the opening of the outlet 53. The separation pipe 68, for example, prevents lubricating oil (refrigerating machine oil) in the discharge chamber 52 from flowing to the outlet 53 along the inner wall surface of the discharge chamber 52, thus functioning as a kind of oil separator.”).

As such, Appellant’s arguments are inconsistent with the most recent rejection on the record. 
 (3) Conclusion 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGEL OLIVERA/Examiner, Art Unit 1773

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                                                                Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.